Citation Nr: 1401694	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  07-13 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a gynecological disorder, to include residuals of hysterectomy and fibrocystic breast disease. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to July 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was previously before the Board in November 2010 and May 2012 at which times the claims were remanded for further development.  Notably, both the November 2010 and May 2012 Board remands included the issue of entitlement to service connection for a low back disorder.  However, by rating decision dated in December 2012, the RO granted service connection for degenerative joint disease of the lumbar spine.  As such, this issue is no longer before the Board.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated through August 2013 that were considered in the most recent September 2013 supplemental statement of the case.  The remaining documents in the paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In March 2013 correspondence the Veteran raised the issues of entitlement to service connection for pneumonia and asthma.  Notably, these issues were previously denied by the RO by rating decision dated in April 2008.  The newly raised issues regarding whether new and material evidence has been submitted to reopen previously denied claims of service connection for pneumonia and asthma have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the RO last reviewed the issues on appeal in a September 2013 supplemental statement of the case (SSOC).  Notably, the September 2013 SSOC indicates that the Veteran's Social Security disability records were not available for review.  Subsequently, in November 2013, the Veteran submitted three volumes of medical records and administrative decisions regarding her application and subsequent award of Social Security disability benefits effective October 2000.  Significantly, this new medical evidence pertains to the claimed gynecological disorders, psychiatric disorder, and left foot disorder on appeal.  Furthermore, there is no waiver of RO review for this evidence.  Accordingly, the case must be remanded to the RO so that the RO may consider the claim in light of the evidence received subsequent to the September 2013.  See generally See Disabled American Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003) (the Board may not consider additional evidence without having to remand the case to the agency of original jurisdiction (AOJ) for initial consideration and without having to obtain the appellant's waiver); 38 C.F.R. § 20.1304(c).

Also, with regard to the gynecological issue, in its prior May 2012 remand, the Board noted that the Veteran's service treatment records reflected complaints of gynecological symptoms from January 1970 to March 1970.  The Board had previously remanded for a VA examination to determine whether the Veteran's current gynecological problems were related to her military service.  Specifically, the November 2010 Board remand directed the examiner to opine whether it was "at least as likely as not (50 percent or greater probability) that the [gynecological] disorder had its onset in or is etiologically related to active service, to include the complaints of female problems from January to March 1970."  

In response to this request the Veteran was afforded a VA gynecological examination in February 2011.  The February 2011 VA gynecological examiner noted the Veteran's gynecological history and in a March 2011 addendum opined that there was "no apparent service connection to any of these problems demonstrated in the existing record."  Unfortunately, as was noted in the May 2012 remand, the February 2011 VA gynecological examiner did not comment on the complaints of gynecological problems from January to March 1970 as directed in the November 2010 Board remand.  As such, in May 2012 the Board remanded the claim again for an addendum opinion.  

In response to the May 2012 remand, an addendum opinion was obtained in August 2013.  The August 2013 VA gynecological examiner noted the Veteran's gynecological history and opined that it was "LESS LIKELY THAN NOT that the Veteran's claimed gynecological disorder, to include residuals of a hysterectomy and fibrocystic breast disease [was] caused by or aggravated her 11 months of military service."  Unfortunately, the August 2013 VA gynecological examiner, again, did not specifically comment on the complaints of gynecological problems from January to March 1970 as directed in the May 2012 Board remand.  Specifically, the Veteran's service treatment records show that she was treated for "female problems" from January to March 1970, including heavy menses.    

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In Barr, 21 Vet. App. at 311, the Court of Appeals for Veterans Claims found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  As the August 2013 VA gynecological examiner failed to specifically note that she had reviewed the relevant service treatment records for gynecological problems, another opinion is warranted pursuant to Barr.  Furthermore, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to ensure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.  

Accordingly, the case is REMANDED for the following action:

1. Afford the August 2013 VA gynecological examiner the opportunity to supplement her report and specifically opine whether it is at least as likely as not (50 percent or greater probability) that the claimed gynecological disorders had their onset in or is etiologically related to active service, to include the several documented gynecological problems from January to March 1970 (specifically that the Veteran was treated for "female problems" from January to March 1970, including heavy menses.)  The claims file must be made available to the examiner for review in connection with the examination.   

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.

If the August 2013 VA gynecological examiner is unavailable, give this case to a new examiner to give his or her opinion regarding the above question.

2.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence (to include the three volumes of Social Security records submitted by the Veteran in November 2013).  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

3.  After the development requested above has been completed to the extent possible, readjudicate the Veteran's claims.  If any benefit sought continues to be denied, issue a supplemental statement of the case (SSOC) to the Veteran and her representative.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



